UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4922


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS BERNAL AREYANES, a/k/a Luis Alberto Areyanes Bernal,
a/k/a Luis Alberto Bernal Areyanes,

                Defendant - Appellant.



                               No. 13-4939


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CESAR BERNAL AREYANES,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:13-cr-00149-D-2; 5:13-cr-00149-D-1)


Submitted:   August 28, 2014                 Decided:   October 15, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.
No. 13-4922 dismissed; No. 13-4939 affirmed by unpublished per
curiam opinion.


Noah A. Clements, THE CLEMENTS FIRM, Washington, D.C.; Stephen
C. Gordon, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellants.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Luis          Bernal    Areyanes              (“Luis”)        and        Cesar      Bernal

Areyanes (“Cesar”) pleaded guilty to conspiracy to distribute

and possess with intent to distribute a quantity of cocaine, in

violation       of     21     U.S.C.        §§ 841(b)(1)(C),               846        (2012),      and

possession      of    a     firearm    during         a    drug    trafficking            crime    and

aiding    and   abetting       such     conduct,           in   violation            of   18    U.S.C.

§ 924(c)(1)(A), (c)(1)(A)(i) (2012), and 18 U.S.C. § 2 (2012).

Cesar    also    pleaded       guilty       to   distribution             of     a    quantity      of

cocaine, in violation of 18 U.S.C. § 841(a)(1), (b)(1)(C), and

possession of a firearm by an illegal alien, in violation of 18

U.S.C.    §§ 922(g)(5),         924(a)(2)            (2012).         We    have       consolidated

their appeals and will dismiss Luis’s appeal and affirm Cesar’s

appeal.

            Luis pleaded guilty pursuant to a plea agreement in

which he agreed to waive his right to appeal whatever sentence

was imposed, including any issues relating to the establishment

of the advisory Sentencing Guidelines.                            At the Rule 11 hearing,

the     district       court       reviewed          the     appeal        waiver         and     Luis

acknowledged that he understood it.

            The Government seeks to enforce Luis’s appeal waiver.

A   defendant        may    waive     his    appellate          rights      under         18    U.S.C.

§ 3742 (2012).         United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010).          We review the validity of an appellate waiver de

                                                 3
novo and will uphold the waiver if it is “valid and . . . the

issue being appealed is within the scope of the waiver.”                                   United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

             An     appellate          waiver       is    valid         if   “the       defendant

knowingly     and       intelligently           agreed       to     waive     the       right    to

appeal.”      Id. at 169.           This determination, often                     based on the

sufficiency of the plea colloquy and whether the district court

questioned      the      defendant       about      the    appeal        waiver,      ultimately

turns on an evaluation of the totality of the circumstances.

Id.   We consider all of “the particular facts and circumstances

surrounding        [the]    case,      including         the   background,          experience,

and   conduct      of    the     accused.”          Id.    (internal         quotation        marks

omitted).     “Generally, if a district court questions a defendant

regarding     the       waiver    of    appellate         rights        during    the     Rule   11

colloquy and the record indicates that the defendant understood

the   full    significance         of     the    waiver,          the    waiver      is   valid.”

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied,      134    S.     Ct.     126     (2013)         (internal          quotation        marks

omitted).

             We     have    reviewed       the       record       and     considered       Luis’s

arguments against enforcement of the waiver, and conclude that

the   appellate         waiver     was    knowing,         voluntary          and     therefore,

enforceable.            Because        Luis’s       issues     on       appeal      concern      the

establishment of the Guidelines range of imprisonment, we also

                                                4
conclude that they are within the scope of the appeal waiver.

Accordingly, we dismiss Luis’s appeal. *

             Cesar     claims     that       the       district    court   erred    by

converting     currency     seized      at       his   apartment    into   a   cocaine

equivalency.        Because Cesar did not object to any aspect of the

sentencing calculus, our review is limited to plain error.                         See

United States v. Hamilton, 701 F.3d 404, 410 (4th Cir. 2012),

cert.     denied,    133   S.   Ct.    1838       (2013).    “To    establish    plain

error, the appealing party must show that an error (1) was made,

(2)     is   plain    (i.e.,     clear       or     obvious),      and   (3)   affects

substantial rights.”            United States v. Lynn, 592 F.3d 572, 577

(4th Cir. 2010).

             We have held that courts may convert money considered

to be drug trafficking proceeds into an equivalent drug quantity

for sentencing purposes.              See United States v. Kiulin, 360 F.3d

456, 461 (4th Cir. 2004); United States v. Hicks, 948 F.2d 877,

883 (4th Cir. 1991).            In this case, the presentence report held

Cesar accountable for 100.471 grams of cocaine.                      That amount was

arrived at, in part, by converting the $2,530 police found at

his apartment into 59.77 grams of cocaine, “[b]ased upon a price


      *
       Luis     has filed a motion for leave to file a pro se
supplemental     brief. Because Luis is represented by counsel and
this appeal     is not submitted pursuant to Anders v. California,
386 U.S. 738     (1967), the motion is denied. See United States v.
Penniegraft,    641 F.3d 566, 569 n.1 (4th Cir. 2011).


                                             5
of $1,200 per 28.35 grams of cocaine.”                           J.A. at 216.           Pursuant

to     Federal     Rule        of     Criminal         Procedure         32(i)(3)(A),           the

sentencing       court    “may      accept       any        undisputed     portion       of     the

presentence report as a finding of fact.”                          Because Cesar did not

object to the presentence report’s implicit finding that the

$2,530    in    cash     was    derived      from       drug     sales,    or     its    express

finding as to money’s cocaine equivalency, the district court

was not required to resolve any factual disputes, but instead

was free to rely on the information contained in the presentence

report.    See United States v. Randall, 171 F.3d 195, 210–11 (4th

Cir.    1999)(stating          that    “[i]f         the     district     court      relies      on

information in the presentence report (PSR) in making findings,

the    defendant        bears       the    burden           of   establishing        that       the

information       relied       on   by     the       district     court    in     making        its

findings is incorrect”).                  We therefore find no error, plain or

otherwise, on this record.

               Cesar     further      contends         that      we   should      remand        his

sentence    to    the     district        court       for    resentencing       in      light    of

proposed amendments to the Guidelines that may be beneficial to

him.      The    Government         opposes          such    a   remand.        There     is    no

authority for Cesar’s suggestion and we decline to accept his

invitation.       Accordingly, we affirm his sentence.

               We dismiss Luis’s appeal, deny his motion for leave to

file a pro se supplemental brief and affirm Cesar’s sentence.

                                                 6
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                    No. 13-4922 DISMISSED
                                                     No. 13-4939 AFFIRMED




                                     7